Smith, J. —
The decree of the Circuit Court dismissing the petition, Bled by the plaintiff, for the assignment of dower in lands of which her husband, Absalom Comly, was seized during coverture, and which were aliened by him to the defendants in 1836, the plaintiff having, in 1844, been divorced from her said husband upon a bill filed by her against him, must be affirmed. In McCafferty v. McCafferty, 8 Blackf. 218, it was held that the 57th *135section, of chapter 35, R. S. 1843, which provides, that “whenever a divorce shall be decreed on account of the misconduct of the husband, the wife shall be entitled to dower in his lands, in like manner as if he were dead,” whatever effect it may have in the case of lands aliened subsequently to the passage of the act, cannot affect a title procured from the husband before the law was enacted.
J. G. Marshall and J. Glass, for the plaintiff.
W. M. Dunn and M. G. Bright, for tlie defendant.
Per Curiam.- —
-The decree is affirmed with costs, &c.